Citation Nr: 1231707	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-44 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and intervertebral disc syndrome of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for neuropathy of the medial plantar nerve of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits sought on appeal.

A Travel Board hearing was held in January 2012 with the Veteran in Roanoke, Virginia, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During the aforementioned hearing, the Veteran submitted additional evidence in support of his claims, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

During his hearing, the Veteran also briefly discussed the issue of service connection for a left hip disability.  Notably, service connection for a left hip disability was granted in a December 2011 rating decision.  Entitlement to a temporary total evaluation for a hip condition under 38 C.F.R. §§ 4.29, 4.30 was previously denied in a July 2010 decision, and that denial was continued in a December 2011 statement of the case (SOC).  The Veteran did not file a substantive appeal in response to that SOC.  Therefore, the July 2010 decision is final.  See 38 C.F.R. § 20.302(b) (an appellant has 60 days from the date that the SOC was mailed, or the remainder of the one year period from the date of the mailing of the notification being appealed, whichever period ends later, to file a substantive appeal). 

However, in a December 2011 statement, the Veteran also indicated his intent to file a claim for neuropathy of the left lower extremity secondary to his degenerative disc disease, as well as entitlement to a temporary total rating for right lower extremity neuropathy under 38 C.F.R. § 4.30.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to July 19, 2011, the Veteran's lumbar spine condition was manifested by flexion of at least 75 degrees and treatment with medication.

2.  From July 19, 2011, the Veteran's lumbar spine condition was manifested by use of a back brace, constant pain, and restricted activity.

3.  Right lower extremity neuropathy was manifested by diminished sensation, diminished reflexes, and a history of falls.


CONCLUSIONS OF LAW

1.  Prior to July 19, 2011, the criteria for a rating in excess of 20 percent for degenerative disc disease and intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).

2.  From July 19, 2011, the criteria for a 40 percent rating for degenerative disc disease and intervertebral disc syndrome of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011).

3.  The criteria for a 20 percent rating for neuropathy of the medial plantar nerve of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124a, Diagnostic Codes 8622 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in October 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes recently.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, although such notice was not provided to the Veteran, there is no prejudice in proceeding with a decision on the merits.

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

At his January 2012 hearing, the Veteran asserted that the August 2011 examination he was afforded was inaccurate, and suggested that the physician's assistant was not a competent examiner.  However, as set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's back and right lower extremity conditions.  

A specific review of the August 2011 examination report shows the examiner obtained all the relevant information and recorded her findings.  There are no apparent discrepancies.  Competence of VA examiners is presumed.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  Further, the appellant bears the burden of persuasion on appeals to show that such reliance was in error."  Id.; see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.")  In this case, the Veteran has not affirmatively demonstrated that the August 2011 examiner was not competent or that the examination itself was otherwise inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

B.  Lumbar Spine

1.  Rating Criteria

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000.

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, the Veteran filed his claim in October 2009.  Therefore, only the most recent criteria regarding disabilities of the spine will be considered.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2011).

The Veteran is currently assigned a 20 percent rating under Diagnostic Code 5243 for his low back disability.  Under the General Rating Formula, the regulations provide, in pertinent part, for a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent. Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.


2.  Evidence

VA treatment records dated October 2009 show the Veteran was seen in the emergency room following two falls.  Examination of the back revealed midline tenderness to palpation throughout the thoracic and lumbosacral spines.  

The Veteran underwent a VA examination in October 2009.  He reported fatigue, stiffness, weakness, decreased motion, pain, and spasms associated with his low back condition.  He had flare-ups every 2 to 3 weeks which lasted a day or two.  These were precipitated by rain, cool weather, and quick movement.  They were alleviated with rest and medication.  The Veteran stated that twice per month he stayed in bed for a duration of 2 days due to severe back pain.  He utilized a cane and walker to ambulate, and reported that he was unable to walk more than a few yards.  On examination, the Veteran had a stooped posture and an unsteady gait.  There was no abnormal spinal curvature or ankylosis.  There was pain of the thoracic sacrospinalis on the right side with motion.  Forward flexion was 75 degrees and extension was 30 degrees.  Lateral flexion was 25 degrees bilaterally.  Rotation was 25 degrees bilaterally.  There was evidence of pain with motion and repetitive motion.  However, there was no additional limitation following repetition.  X-rays revealed degenerative disc changes at L4-5 and L5-S1.  The examiner stated that the Veteran's condition had moderate effects on sports and exercise activities.  Chores, shopping, recreation, and traveling were mildly affected.

VA treatment records dated February 2010 show the Veteran reported chronic back pain that was severe at times.  However, he was noted to be sleeping at times when back pain was reported to be high.  Additional treatment records dated March 2010 show the Veteran reported back and hip pain rated as 7/10 in severity.  He denied any bowel incontinence.

In May 2011, forward flexion of the lumbar spine was noted to be 90 degrees.  However, in July 2011, the Veteran was fitted with a back brace to treat his back pain.

The Veteran underwent an additional VA examination in August 2011.  He reported treating his condition with morphine, oxycodone, and other medications.  He denied a history of any urinary or bowel symptoms.  He reported constant, moderate back pain.  He used a back brace, canes, and a walker to ambulate.  He stated that he could walk about half a block with the assistance of a cane.  On examination, the Veteran had a normal posture but an abnormal gait.  There was no abnormal spinal curvature or ankylosis.  Forward flexion was 80 degrees and extension was 15 degrees.  Lateral flexion was 20 degrees bilaterally and rotation was 15 degrees bilaterally.  There was no objective evidence of pain with motion or repetitive motion.

The Veteran testified at a January 2012 hearing.  He stated that he could bend over to his hips.  Some mornings he had to wait until he could take his medicine and move around before he could go to the bathroom.  Pain was constant and nagging, but sometimes was more severe.  Changes in weather also affected his pain levels, and his condition interfered with sleep.  He felt he was incapacitated for 6 to 12 weeks out of the year.  During this episodes, he could not get up or move around or leave the house.  He spent most of that time in bed.  Generally, he was unable to engage in any cooking or dancing or other activities.  He stated that if he sat too long, he would have to stand up, and vice versa.

3.  Analysis

Based on the evidence of record, the Board finds that staged ratings are appropriate in this case.  Prior to July 19, 2011, a rating in excess of 20 percent is not warranted.  As of that date, a 40 percent rating is appropriate.

A rating in excess of 20 percent for the Veteran's low back disability is appropriate when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the thoracolumbar spine.  Prior to July 19, 2011, the Veteran's condition was manifested by forward flexion of at least 75 degrees, even when accounting for pain and other limiting factors.  Ankylosis was not demonstrated at any point.  Notably, the October 2009 VA examiner identified only  moderate effects on sports and exercise activities, and only mild effects on chores, shopping, recreation, and traveling.  The Board acknowledges the Veteran's reports of pain associated with his back.  However, the criteria for a higher rating were not met prior to July 19, 2011, and the Veteran's condition did not otherwise result in a level of impairment consistent with a higher 40 percent rating.

However, as of July 19, 2011, the Board finds that a 40 percent rating is warranted.  As of that date, the Veteran was prescribed a back brace to address his lumbar pain.  While a brace is not specifically listed among the criteria for a higher 40 percent rating, the Board finds that use of a brace, when viewed collectively with the Veteran's documented symptoms, reports of pain, and use of medication such as morphine, results in a level of disability and impairment that is consistent with a higher 40 percent rating.  

The Board also notes that the Veteran reported incapacitating episodes during which he was bedridden.  The October 2009 examination report also reflects such episodes.  However, as noted above, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires bed rest prescribed by a physician.  A review of the Veteran's treatment records shows he was prescribed bed rest for treatment of a hip injury, but do not reflect that bed rest was prescribed for the Veteran's low back condition at any point during the period on appeal.  Therefore, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate.

Finally, neurologic abnormalities are to be rated separately.  However, in this case, neuropathy of the right lower extremity is discussed below as a separate issue.  The Veteran also filed a separate claim for left lower extremity neuropathy that has been referred to the RO for initial adjudication.  Finally, the evidence does not reflect any complaints of urinary or bowel incontinence.  Therefore, the assignment of separate ratings for neurologic abnormalities associated with the Veteran's low back disability is not warranted.


C.  Neuropathy

1.  Rating Criteria

The Veteran is also currently assigned a 10 percent rating under Diagnostic Code 8622 for his right medial plantar nerve neuropathy.

Under Diagnostic Code 8522, the criterion for a 10 percent rating is moderate incomplete paralysis of the musculocutaneous nerve.  The criterion for a 20 percent is severe incomplete paralysis.  Complete paralysis, that is, eversion of the foot weakened, is rated 30 percent rating.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In absence of "incomplete paralysis" the affected nerve can be rated as neuritis under Diagnostic Code 8622 on the same scale as "incomplete paralysis" as mild, moderate, or severe.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate.  Organic changes are loss of reflexes, muscle atrophy, sensory disturbance, and constant pain. 38 C.F.R. § 4.123.

2.  Evidence

VA treatment records dated October 2009 show the Veteran was seen in the emergency room following two falls.  One occurred about 9 days earlier when the Veteran's "right leg gave out."  On examination, the Veteran was noted to have an unsteady gait and weakness in the bilateral legs.  He stated that that he usually ambulated with a walker or cane.

The Veteran underwent a VA examination in October 2009.  He reported intermittent pain and numbness which radiated down his right leg and into the foot.  On examination, there was a resting tremor.  Strength was normal.  There was decreased vibratory sensation on the sole of the right foot.  Reflexes were normal.  There was no muscle atrophy.  The Veteran was noted to have an unsteady gait.

VA treatment records dated January 2010 show the Veteran fell in late December 2009 and injured his hip.  On examination, motor strength and sensation were grossly intact.  Additional records dated February 2010 show the Veteran was determined to be a high fall risk.

In July 2011, the Veteran was issued adjustable crutches to help prevent falls.

The Veteran's daughter-in-law submitted a July 2011 letter in support of the Veteran's claim.  She stated that the Veteran had fallen down many times.  He relied on his cane to walk any distance.

The Veteran underwent an examination in August 2011.  He reported that his legs were weak and "gave way" frequently.  On examination, knee jerk and ankle jerk reflexes were absent.  However, sensation and motor strength were normal.  A nerve conduction study revealed an absent right sural nerve response, and slowed conduction in the right peroneal nerve.

The Veteran submitted a January 2012 letter from his VA physician, who stated that the Veteran had bilateral lower extremity neuropathy, which caused him to experience weakness, trembling, and falls.

The Veteran and his son testified at a January 2012 hearing.  He stated that pain in his back went down his leg and into his foot, and his foot felt like it was "going to flop off."  He experienced numbness "like needles" and his foot felt heavy.  If he sat for too long, he would lose all feeling in his leg.  He walked with a limp and had experienced many falls in the last 6 months.  He described how his right leg gave out and caused him to fracture his hip.  His son testified that the Veteran spent a great deal of time limited to his room.  He could no longer do things like carry groceries.  He drove as needed, which was not very much.

3.  Analysis

Based on the evidence of record, the Board finds that a 20 percent rating is warranted for the Veteran's neuropathy of the medial plantar nerve of the right lower extremity.  The evidence shows that the Veteran's condition was manifested at various times by a resting tremor, diminished sensation and diminished reflexes.  More significantly, throughout the period on appeal, the Veteran's condition resulted in falls.  In October 2009, his right leg gave way and resulted in a hip injury.  VA treatment records and examination reports document the Veteran's unsteady gait and extensive use of ambulatory aids.  The January 2012 letter from the Veteran's VA physician confirmed that the Veteran experienced weakness, trembling, and falls due to his condition.  

These finds are consistent with a "severe" level of incomplete paralysis as contemplated by Diagnostic Code 8522.  Under the currently assigned Diagnostic Code 8622, a rating equivalent to severe incomplete paralysis is appropriate where the condition is manifested by organic changes, such as loss of reflexes, muscle atrophy, sensory disturbance, and constant pain.  In this case, muscle atrophy has not been demonstrated, but all other types of organic changes have been documented, including through nerve conduction findings.  Therefore, a 20 percent rating under Diagnostic Code 8622 is warranted.

A higher 30 percent rating is not warranted under Diagnostic Code 8522 for the Veteran's right lower extremity neuropathy.  Such a rating contemplates complete paralysis, manifested by weakened eversion of the foot.  While the Veteran's condition is severe, complete paralysis has not been demonstrated during the period on appeal, as the Veteran's right lower extremity has shown intact motor strength.  While the Veteran reported walking with a limp and was noted to have an unsteady gait, symptoms such as dragging of the foot were not shown during the period on appeal.

D.  Lay Testimony

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain, numbness and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Rating

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back condition and neuropathy with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the manifestations of the Veteran's back and lower extremity conditions, including limited motion and a restriction on daily activities, are contemplated by the rating schedule.  His conditions do not include symptoms beyond the scope of those criteria.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  While the record reflects that the Veteran has been hospitalized, it does not appear from the record that this was at any point a result of the service-connected disability on appeal.  There is no persuasive evidence in the record to indicate that the Veteran's service-connected low back condition would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In particular, the assigned 40 percent disability rating for his low back condition contemplates a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 20 percent for degenerative disc disease and intervertebral disc syndrome of the lumbar spine is denied prior to July 19, 2011.

A 40 percent rating for degenerative disc disease and intervertebral disc syndrome of the lumbar spine is granted from July 19, 2011, subject to the laws and regulations governing the award of monetary benefits.

A 20 percent rating for neuropathy of the medial plantar nerve of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


